Citation Nr: 1506646	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-36 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tension headaches, to include as due to service-connected tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss prior to August 1, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2009 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Regarding the claim for service connection for headaches, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing has been associated with VBMS.  

The issue of service connection for headaches was previously remanded by the Board in February 2013 to obtain a VA examination.  This was accomplished, and the claim was readjudicated in a December 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of an initial compensable rating for bilateral hearing loss prior to August 1, 2013, and in excess of 10 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed tension headaches.

2.  The Veteran's tension headache disorder was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for tension headaches have been met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for headaches has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of tension headaches is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tension Headaches

The Veteran contends that he began to have headaches in service and has had recurrent headaches since service separation.  Alternatively, the Veteran has stated that his headaches are caused or aggravated by his service-connected tinnitus disability.  

The Board finds that the Veteran has been diagnosed with tension headaches.  See March 2013 VA examination report.  The Board also finds that the Veteran is competent to report headaches, head pain, and tension.

Next, and upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's headache disorder was incurred in service.  

Although service treatment records are absent for complaints, diagnosis, or treatment for a headache disorder, the Veteran has explained that he did not seek treatment for his headaches in service as they "weren't that bad."  See March 2013 VA examination report.  The Veteran did testify, however, that he would occasionally ask for aspirin from a corpsman during service to alleviate his headache symptoms.  See June 2012 Board Hearing Transcript at pg. 16.

Also of record is the July 1975 Report of Medical Examination, conducted at service separation.  The report does not include notation of the results of a clinical examination as none of the categories under the clinical evaluation section were completed by the in-service physician, including whether the Veteran had any head or neurological abnormalities.  As such, the Board finds that the service separation examination is of limited probative value as to whether the Veteran had a headache disorder in service.  

The Veteran has consistently reported that he did not seek treatment after service separation for his headache disorder because the symptoms associated with his headaches were not severe.  See March 2013 VA examination report.  The Veteran also testified that the headaches he experienced in service were the same as the ones he experienced after service separation.  See June 2012 Board Hearing Transcript at pg.17.  The Board finds the Veteran's statements credible.

The Veteran underwent a VA examination in March 2013 to assist in determining the nature and etiology of his headache disorder.  The examiner noted that the claims file was reviewed.  During the evaluation, the Veteran reported that his tension headaches began in service when he developed tinnitus.  The Veteran also stated that he did not seek treatment for his headaches in service or after service separation because symptoms were not severe.  The examiner diagnosed the Veteran with tension headaches and noted that service treatment records were negative for any notations of headaches.  The examiner did note that the Veteran denied having headaches in his enlistment history in February 1971.  

The March 2013 VA examiner then opined that the Veteran's headache disorder was less likely than not related to service.  In support of this conclusion, the examiner stated the following: "Tension headaches are very common (universal?) in
the general population and are related to stress and muscle conracture [sic] in the posterior neck.  His minor, self-limited, easily treated, headaches are not "chronic" but are a recurring situation and part of the general human condition."

The Board finds that although the VA examiner's opinion noted that Veteran's headache disorder was less likely than not related to service, the rationale for the negative nexus opinion tends to weigh in favor of the Veteran's claim.  In this regard, the VA examiner stated that the Veteran's headaches were a "recurring situation," which the Board finds to be consistent with the Veteran's statements of recurring headache symptoms since service separation.  Further, although the examiner stated that the Veteran's headaches were not "chronic," chronicity is not necessarily required in adjudicating all claims for service connection.  See Walker, 708 F.3d 1331.  Moreover, the fact that a disorder is "very common" or a "general human condition" does not necessarily disqualify it from being a service connected disability.  As such, the Board finds that the March 2013 VA examination report weighs in favor of the Veteran's claim as it supports his contentions of recurrent symptoms since service.  

A VA addendum opinion was also obtained in December 2013 to determine whether the Veteran's headache disorder was caused or aggravated by his service-connected tinnitus disorder.  As the Board is granting service connection for headaches on a direct basis, this opinion (which weighs against a finding that the headache disorder is caused or aggravate by tinnitus) need not be addressed.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's tension headaches were incurred in and are attributable to service.  Entitlement to service connection for tension headaches cannot be established through application of 38 C.F.R. 
§ 3.303(b), however 38 C.F.R. § 3.303(d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The Veteran has provided credible evidence of in-service headache symptoms, he has stated that he experienced symptoms during service, and he has endorsed symptoms of headaches since service.  

The Veteran has reported experiencing recurrent headache symptomatology since service and the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, the Board finds that the evidence is in equipoise as to whether the Veteran experienced recurrent headache symptomatology since service discharge.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tension headaches is warranted on a direct basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tension headaches is granted.  


REMAND

The Board granted service connection for bilateral hearing loss in a February 2013 decision.  In a March 2013 rating decision, the RO assigned a noncompensable rating for hearing loss, effective November 4, 2009.  In November 2013, the Veteran filed a notice of disagreement with the noncompensable rating assigned by the RO.  Subsequently, in an April 2014 statement of the case, the RO increased the Veteran's hearing loss disability rating to 10 percent, effective August 1, 2013.  In an April 2014 substantive appeal (VA Form 9), the Veteran indicated that he desired to testify at a videoconference hearing.  Upon review of the record, it does not appear that the Veteran has been scheduled for a hearing regarding his claim for a higher initial rating for hearing loss.  In light of the Veteran's request, and because the RO schedules video conference hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the Muskogee, Oklahoma, Regional Office.  The Veteran and his representative should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


